                  Case 2:19-cv-01766-JCC Document 61 Filed 04/01/21 Page 1 of 2




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   KENNETH THOMAS, JR.,

 9                               Plaintiff,                  Case No. C19-1766-JCC-MLP

10           v.                                              ORDER

11   CORRECTIONS OFFICER HOPF, et al.,

12                               Defendants.

13

14           This is a 42 U.S.C. § 1983 prisoner civil rights action. On March 16, 2021, Plaintiff

15   Kenneth Thomas Jr. (“Plaintiff”) filed Motions in Limine (“Plaintiff’s Motion”). (Dkt. # 54.)

16   Plaintiff’s Motion requests: (1) that the Court bar Defendant Hopf (“Defendant”) from eliciting

17   testimony and offering evidence at trial regarding Plaintiff’s criminal convictions; and (2) that

18   the Court bar Defendant from eliciting testimony and offering evidence at trial concerning

19   Plaintiff’s prison record. (Id. at 1.) Plaintiff additionally attached a memorandum of authorities to

20   his Motion. (Dkt. # 55.) On March 29, 2021, Defendant filed a Response requesting that the

21   Court deny Plaintiff’s Motion. (Dkt. # 59.)

22           Here, Plaintiff’s request for a ruling on the admissibility of evidence to be potentially

23   offered at trial is premature. A trial date has not yet been set in this matter. (See dkt. # 48.)




     ORDER - 1
               Case 2:19-cv-01766-JCC Document 61 Filed 04/01/21 Page 2 of 2




 1   Furthermore, the only deadlines currently in place in this case are the discovery deadline of April

 2   5, 2021, and the dispositive motions deadline of May 5, 2021. (Id. at 4.) “Unless evidence [is

 3   clearly admissible on all potential grounds], evidentiary rulings should be deferred until trial so

 4   that questions of foundation, relevancy and potential prejudice may be resolved in proper

 5   context.” Hawthorne Partners v. AT&T Techs., Inc., 831 F.Supp. 1398, 1400 (N.D. Ill. 1993).

 6   Because discovery is ongoing, the dispositive motions deadline has not yet passed, and there is

 7   no trial date currently set, Plaintiff’s Motion is premature at this stage in the proceedings.

 8          Accordingly, Plaintiff’s Motion is DENIED without prejudice. Plaintiff may refile his

 9   Motion for the Court’s consideration if this case proceeds to trial and after Defendant has

10   identified evidence he intends to introduce at trial.

11          The Clerk is directed to send copies of this Order to the parties and to Judge Coughenour.

12

13          Dated this 1st day of April, 2021.

14
                                                             A
15                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
16

17

18

19

20

21

22

23




     ORDER - 2
